                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DARFON ELECTRONICS CORP.,                       Case No. 18-cv-03598-HSG
                                   8                     Plaintiff,                         ORDER GRANTING MOTION FOR
                                                                                            LEAVE TO FILE AN AMENDED
                                   9               v.                                       COUNTERCLAIM
                                  10        LITE-ON SINGAPORE PTE, LTD., et al.,            Re: Dkt. No. 45
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On June 15, 2018, Plaintiff Darfon Electronics, Corp. (“Darfon”) filed its complaint

                                  14   against Defendants Lite-On Singapore PTE. Ltd., Lite-On Technology Corp., and Lite-On Trading

                                  15   USA, Inc. (collectively, “Lite-On”). Dkt. No. 1. Lite-On filed its answer and counterclaims on

                                  16   August 3, 2018. Dkt. No. 29. Darfon filed its answer to Lite-On’s counterclaims on August 24,

                                  17   2018. Dkt. No. 37. On November 9, 2018, Lite-On filed this motion for leave to file an amended

                                  18   counterclaim, to include a counterclaim for infringement of U.S. Patent No. 9,697,965 (“the ’965

                                  19   patent”). Dkt. No. 45 (“Mot.”). Darfon filed its opposition to this motion on November 21, 2018,

                                  20   see Dkt. No. 52 (“Opp.”), and Lite-On filed a reply to Darfon’s opposition on November 30, 2018,

                                  21   see Dkt. No. 53 (“Reply”).1

                                  22   I.       LEGAL STANDARD

                                  23            Under Rule 15(a)(2), “leave to amend shall be freely granted ‘when justice so requires.’”

                                  24   Townsend v. Univ. of Alaska, 543 F.3d 478, 485 (9th Cir. 2008) (quoting Fed. R. Civ. P. 15(a)(2)).

                                  25   “This policy is to be applied with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316

                                  26   F.3d 1048, 1051 (9th Cir. 2003) (internal quotation marks omitted). The five factors relevant to

                                  27
                                       1
                                  28    The Court finds that this matter is appropriate for disposition without oral argument. See Civil
                                       L.R. 7-1.
                                   1   determining proper amendment are (1) bad faith, (2) undue delay, (3) prejudice to the opposing

                                   2   party, (4) futility of amendment, and (5) previous amendments. Foman v. Davis, 371 U.S. 178,

                                   3   182 (1962); see also Wash. State Republican Party v. Wash. State Grange, 676 F.3d 784, 797 (9th

                                   4   Cir. 2012) (same factors). The Court weighs prejudice to the opposing party most heavily. See

                                   5   Eminence Capital, 316 F.3d at 1052 (9th Cir. 2003). “Absent prejudice, or a strong showing of

                                   6   any of the remaining Foman factors, there exists a presumption under Rule 15(a) in favor of

                                   7   granting leave to amend.” Id.

                                   8   II.    DISCUSSION

                                   9          Darfon has shown that this Court should grant leave to file an amended counterclaim under

                                  10   this circuit’s liberal standard. To start, there have been no previous amendments and Darfon does

                                  11   not contend that amendment would be futile. In addition, Lite-On’s proposed amendment would

                                  12   not unduly delay the proceedings, given the early posture of the case. In fact, Lite-On notified
Northern District of California
 United States District Court




                                  13   Darfon of its intent to amend its counterclaims before the initial case management conference. See

                                  14   Mot. at 3. And the first substantive deadline under the Patent Local Rules has not yet passed.

                                  15          The Court further finds that leave to amend is not sought in bad faith. Darfon argues that

                                  16   Lite-On seeks leave in bad faith “because Lite-On’s true intent is simply to put more pressure on

                                  17   Darfon by driving up Darfon’s litigation cost.” Opp. at 6. To illustrate that point, Darfon

                                  18   represents that “Lite-On is not seeking an injunction based on the ’965 patent.” Id. That is untrue.

                                  19   Lite-On’s proposed amended counterclaim clearly states that it “pray[s] for entry of judgment in

                                  20   its favor . . . [t]hat Darfon be permanently enjoined from infringing the ’965 Patent.” See Mot.

                                  21   Exh. A at 20. Although Darfon is right that amendments generally increase litigation costs to

                                  22   some extent, that natural consequence alone does not demonstrate bad faith.

                                  23          Finally, the Court finds that leave to amend would not prejudice Darfon. The only

                                  24   purported prejudice claimed by Darfon is that amendment would expand the scope of litigation

                                  25   and include a “different set of infringement and invalidity analyses.” Opp. at 4. But that can be

                                  26   said of essentially any amendment. It is also worth noting that all cases upon which Darfon relies

                                  27   in asserting prejudice are markedly different from this one. In Morongo Band of Mission Indians

                                  28   v. Rose, 893 F.2d 1074 (9th Cir. 1990), the court found prejudice where the plaintiff moved for
                                                                                        2
                                   1   leave to file an amended complaint “[a]fter the dismissal of its original complaint, and nearly two

                                   2   years after its filing.” Id. at 1079. In Alzheimer’s Institute of America v. Elan Corp. PLC, 274

                                   3   F.R.D. 272 (N.D. Cal. 2011), the court’s finding of prejudice largely relied on the fact that claim

                                   4   construction briefing on the patent-at-issue had already begun without the opposing party’s

                                   5   participation. Id. at 276–77 (explaining that “the horse of proposed claim construction for the key

                                   6   disputed term has already left the barn, without [the opposing party]”). Finally, in Conte v. Jakks

                                   7   Pacific, Inc., 981 F. Supp. 2d 895 (E.D. Cal. 2013), amendment was sought after summary

                                   8   judgment filings, at which point the court would have had to reopen discovery. Id. at 909. This

                                   9   case, at its early stage, stands in stark contrast to the cases upon which Darfon relies.

                                  10          Having found no evidence of futility, prejudice, bad faith, or undue delay, the Court finds

                                  11   that Lite-On’s requested leave to amend should be granted.2

                                  12   III.   CONCLUSION
Northern District of California
 United States District Court




                                  13          The Court GRANTS Lite-On’s motion for leave to file an amended counterclaim. Lite-On

                                  14   shall file its amended counterclaim within three days of the date of this order.

                                  15          IT IS SO ORDERED.

                                  16   Dated: 12/7/2018

                                  17                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       2
                                         Darfon separately argues that permitting amendment would undermine Judge Donato’s decision
                                       not to relate this case to two others. Opp. at 3–4. Whether this case is or is not related to other
                                  28   cases does not change the “extreme liberality” with which courts must grant leave to amend in this
                                       circuit. See Eminence Capital, LLC, 316 F.3d at 1051.
                                                                                          3
